This is an appeal from a judgment of the county court of Cook county ordering the sale of appellant's land for delinquent taxes for the year 1927.
Appellant filed its objection in the county court to the judgment, alleging that it had paid to the county collector of Cook county all the legal portion of the tax levied against its property, and that the unpaid portion of the tax was illegal on the ground that the assessed valuation upon the improvement upon the premises was arbitrarily raised by the board of review of Cook county, without notice to the objector, from an assessed value of $63,000 to $100,000. Agents of the objector testified that they received all its mail and that no notice of the proposed increase in valuation for the year 1927 was received by them. Appellee attempted to prove notice by introducing in evidence a registered return postal receipt signed by R. Telford as agent of the Thomas Cusack Company, of which company appellant is the successor. The evidence shows that Telford was a doorman in the employ of appellant, whose duty it was to sit in the lobby and act as doorman or information clerk and that he was not authorized to receive mail for appellant. Even if it be conceded that receipt of a notice by Telford would be binding upon appellant, there is no evidence in the record as to the contents of any notice sent by the board of review to appellant or its predecessor, the Thomas Cusack Company, or as to the contents of the registered article received by Telford. The board of review has no power to raise the assessment of a tax-payer without notice, and in the instant case its action in raising the assessment from $63,000 to $100,000 was void, (People v. *Page 213 Goldberg, 332 Ill. 346; People v. Hammond, 325 id. 83;) and the tax levied against appellant's property on the excess of valuation over $63,000 was void.
The judgment of the county court is reversed.
Judgment reversed.